Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 26, 1993, convicting defendant upon his plea of guilty of the crime of attempted arson in the third degree.
Defense counsel requests to be relieved of representing defendant in this case on the basis that there are no nonfrivolous issues that could be raised on appeal. Upon reviewing the record and defense counsel’s brief, we agree. Accordingly, the judgment should be affirmed and counsel’s application for leave to withdraw granted.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.